Citation Nr: 0914592	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left leg punji stick wound, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which increased the Veteran's evaluation 
for his service-connected residuals of a left leg punji stick 
wound from noncompensable to 10 percent disabling, and 
continued an evaluation of 30 percent for his service-
connected PTSD.  In October 2008, the RO issued a new rating 
decision which increased the Veteran's disability rating to 
50 percent for his service-connected PTSD, effective April 
26, 2001, the date of receipt of the Veteran's claim.

In October 2004, the Veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge in Washington, DC; 
a copy of the transcript is associated with the record.

In January 2005, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's superficial scar is painful on examination.

2.  The Veteran's superficial scar is not associated with 
underlying soft tissue damage.

3.  The Veteran's service-connected PTSD has been shown to be 
manifested by such symptoms as occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an 
inability to establish and maintain effective relationships.

4.  The Veteran's service-connected PTSD has not been shown 
to be manifested by total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; grossly inappropriate behavior; 
having intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
having disorientation to time or place; or having memory loss 
for names of close relatives, his own occupation, or his own 
name.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the service-connected residuals of a left leg 
punji stick wound have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.2, 4.7, 4.118, Diagnostic Code 7804 (2008)

2.  The criteria for a 70 percent rating, but no more, for 
the entire appellate period, as of April 26, 2001, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 
C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). 
 
A June 2002 letter, provided to the Veteran before the 
October 2002 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  The 
letter informed the Veteran of what evidence was needed to 
establish his claims, what VA would do and had done, and what 
evidence he should provide.  The letter also informed the 
Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, first, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  VA notice letters of record are not compliant with 
the requirements of Vazquez-Flores, supra.

In this case, VA satisfied the requirements of Vazquez-Flores 
in its June 2008 letter to the Veteran.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In this case, the AOJ issued a supplemental 
statement of the case in October 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
Veteran's VA treatment records have been obtained.  
Additionally, the Veteran was provided with VA examinations 
for his residuals of a left leg punji stick wound, and for 
his PTSD, most recently in March 2008.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claims for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Residuals of a Left Leg Punji Stick Wound

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

38 C.F.R. § 4.118, Diagnostic Code 7804, provides that a 
superficial scar that is painful on examination warrants a 
disability rating of 10 percent.  Note 1 of that Diagnostic 
Code defines a superficial scar as one that is not associated 
with underlying soft tissue damage.

The Veteran was initially granted service connection for 
residuals of a left leg punji stick wound in a May 1971 
rating decision, and assigned a disability rating of 10 
percent, effective October 5, 1970.  In a September 1982 
rating decision, the Veteran's disability rating was 
decreased to a noncompensable rating, effective December 1, 
1982.  In rating decisions dated October 1997 and February 
2001, the RO continued the Veteran's noncompensable rating 
for residuals of a left leg punji stick wound.  In an October 
2002 rating decision, the subject of this appeal, the RO 
assigned a compensable rating of 10 percent disabling, 
effective April 26, 2001.  In this appeal, the Board will 
also consider all Diagnostic Codes related to residuals of a 
left leg punji stick wound.

The Veteran contends in his April 2001 claim that his 
residuals of a left leg punji stick wound have increased in 
severity.  In a July 2002 statement, the Veteran asserted 
that he had tenderness, swelling and poor circulation in his 
left leg, which worsens with age, walking, sitting, and 
standing.  In his August 2003 notice of disagreement, the 
Veteran alleged worsening, and noted the medications that he 
was taking.  In his July 2004 substantive appeal, the Veteran 
stated that he had hypersensitivity, tenderness, 
disfigurement, and more than minimal tissue loss as residuals 
of his left leg punji stick wound, which were exacerbated 
when walking and standing.  At his October 2004 hearing 
before the undersigned Veterans Law Judge, the Veteran 
explained that he had sustained a left leg wound during his 
service in Vietnam, when someone "tripped off a booby 
trap...[which shot] a stick with human feces and all the other 
kind of germs on it and it penetrated in my left leg."  The 
Veteran stated that he was hospitalized in Vietnam, and that 
he experienced "excruciating pain, tenderness, numbness and 
[the inability to] stand or sit for a prolonged period of 
time," as well as swelling and poor circulation.  The 
Veteran stated that he still has these symptoms, and that 
they have gotten worse.  He further explained that his left 
leg swelling occurs when he does "a lot of standing or 
sitting or walking."  He noted that he goes to VA for 
treatment, and that he is treated with a medicinal cream.  He 
further noted that he has symptoms related to weather, 
although he did not specify the symptoms.  He does not wear a 
brace or use a cane, although he states that he wears his 
boot tight for support.  The Veteran explained that the 
injury is to his left leg, below the knee; his representative 
added that it is "immediately above the ankle and the ankle 
is the affected joint, very close to the ankle, just about 3 
inches above this heel."  With respect to the impact on his 
employment, the Veteran stated that he works as a trailer 
attendant, where he is able to sit and stand.  However, the 
Veteran stated that he is "having difficulties now in 
meeting the schedule that I have," which his representative 
noted involves working 3 days a week.  Finally, the Veteran 
stated that he has not been hospitalized for his left leg 
condition since his separation from service in May 1969.  The 
Veteran's representative further requested that other 
diagnostic codes be considered, particularly with respect to 
the Veteran's musculature.

In March 1971, the Veteran was provided with his first VA 
examination for his residuals of a left leg punji stick 
wound.  The Veteran stated that the wound hurts him due to 
the type of work that he does, which entails crawling, 
climbing and stooping as a meter reader.  The examiner found 
that the Veteran had no redness, heat, swelling, pain to 
palpation or limitation of motion of any of the joints of the 
body.  He had muscular strength in both lower extremities.  
The examiner noted "an oval pigmented scar on the lateral 
aspect of the left leg just below the level of the lower 
calf" which was "very slightly tender to palpation."  The 
examiner noted that the Veteran's left leg was 1/4" smaller 
than his right leg.  There was no artery or nerve involvement 
associated with the scar.  The VA examiner diagnosed the 
Veteran with a punji stake wound of the left lateral leg with 
mild residuals.

In September 1974, a VA clinician noted that the Veteran had, 
after service, been shot in the upper part of his left leg.  
The clinician erroneously wrote that the Veteran's service-
connected wound was due to a prior gunshot wound in service.

In December 1974, the Veteran was provided with a second VA 
examination.  The Veteran stated that his left leg punji 
stick wound aches and feels numb when he sits or stands for 
too long.  He also stated that the wound requires him to rest 
a lot in his job after walking, crawling, stooping and 
bending to read meters.  The Veteran also stated that, on May 
1, 1974, his wife accidentally shot him in his left calf; no 
nerve or artery damage was incurred.  The examiner found that 
the Veteran retained the bullet in his left leg, but that 
there was no swelling, heat, or redness, and no apparent 
residuals concerned with the gunshot wound other than some 
tenderness to pressure over the scar.  Not specific to the 
gunshot wound, the VA examiner noted that there was "no 
redness, heat, swelling or pain or limitation of motion of 
any of the joints of the left leg, at the hip, knee or ankle 
levels."  The Veteran had good muscular strength in his 
legs.  The examiner noted "an oval, darkened scar on the 
lateral aspect of the left leg, just below the level of the 
lower calf" which was "very slightly tender to palpation."  
The examiner noted that the Veteran's left leg was 1/4" 
smaller than his right leg.  There was no artery or nerve 
involvement associated with the scar.  The VA examiner 
diagnosed the Veteran with a punji stake wound of the later 
lateral leg with mild residuals.  The examiner also noted 
that the Veteran's gunshot wound was not connected to his 
punji stake wound or its residuals in any way.

In August 1982, the Veteran was provided with his third VA 
examination.  The examiner noted that the claims file was not 
available for review.  The Veteran reported that his punji 
stick wound gets numb, and throbs like a toothache.  He 
stated that his work as a meter reader may have something to 
do with the symptoms.  The examiner found that the scar was 
pigmented, well healed, non-tender, and slightly disfiguring.  
Palpation of the scar disclosed no reduced or increased 
sensation (anesthesia or hypesthesia).

In June 1985, the Veteran was provided with his fourth VA 
examination.  The examiner noted that the claims file was not 
available for review.  The Veteran reported that his punji 
stick wound aches like a toothache, and gets numb when he 
crosses his legs, sits down, or stands up.  The examiner 
noted that the Veteran had normal gait and posture.  The 
examiner found that the Veteran's scar was pigmented and well 
healed.  Palpation of the scar revealed no underlying foreign 
body.  Tactile sensation was not impaired at the level of the 
scar, and "might be slightly heightened."  Good arterial 
pulses were present on testing the tibial and popliteal 
pulses.  There was no difference in the length of the 
Veteran's legs.  There was normal articulation of the left 
ankle and knee joints.  The VA examiner diagnosed the Veteran 
with a residual scar from a punji stick wound, "with some 
subjective complaints as described."  In a June 1985 VA x-
ray associated with the examination, the physician noted 
residuals of punji stick wound on the lateral surface of the 
left foreleg, as well as the Veteran's post-service bullet 
wounds.

In December 1996, the Veteran was provided with his fifth VA 
examination.  The Veteran reported feeling soreness and 
tenderness periodically in the old injury site.  The examiner 
noted that the Veteran did not complain of any arthralgias 
(joint pain) in either the left knee or ankle.  The Veteran 
was not seeing a physician or taking any medication for the 
residuals of the punji stick wound.  The examiner found a 
small scar, one inch in length by approximately one-half inch 
in width, which is nonadherent and nontender.  No muscular 
defect, herniation or injury was noted, and no neurovascular 
injury was found.  The left knee appeared normal, and had 
flexion to 140 degrees (which is normal range of motion; see 
38 C.F.R. § 4.71, Plate II).  The left knee showed no 
swelling, warmth, or tenderness.  The left ankle had 
dorsiflexion to 20 degrees, and plantar flexion to 40 degrees 
with pain, but without tenderness or swelling.  38 C.F.R. 
§ 4.71, Plate II shows that dorsiflexion to 20 degrees, and 
plantar flexion to 45 degrees, constitutes normal range of 
motion.  The examiner diagnosed the Veteran with a left 
lateral foreleg scar from a punji stick injury, with minimal 
symptomatology; mild degenerative joint disease of the left 
knee and ankle; and a left upper leg retainer (presumably, 
the retained bullet).  In a December 1996 VA x-ray associated 
with the examination, the radiologist noted a "tiny spur in 
the medial malleolus" but an otherwise unremarkable normal 
ankle; mild degenerative joint disease of the medial joint 
compartment of the left knee; and a bullet head lodged in 
soft tissues of the upper left leg, along with bony extosis 
in  the upper tibial diaphysis "probably related to [his] 
gunshot wound."

In February 2000, the Veteran reported having to sit on his 
right side because sitting on his left side causes pain and 
numbness in his left leg.  The clinician found no clubbing, 
cyanosis, or edema (CCE).  The Veteran's hips and knees had 
full range of motion.  The Veteran had no joint swelling, 
erythemia (skin redness caused by capillary congestion), or 
tenderness.  The Veteran also had no difficulty walking.

In May 2000, a VA clinician diagnosed the Veteran with 
chronic left leg pain due to sciatica (nerve compression or 
irritation).  The clinician found no CCE.

In June 2000, the Veteran told a VA clinician that he could 
stand for no more than 30 minutes, and sit for no more than 1 
hour.  On examination, the Veteran walked with an antalgic 
gait.  He had no neurological deficit, in terms of muscle 
strength, deep tendon reflexes (DTR's), or sensation.  He did 
have atrophy of his left leg muscles in comparison with his 
right leg muscles, which were "quite developed."  There was 
a slightly positive straight leg raising (SLR) test and 
equivocal flip sign; the rest of the examination was normal.  
In his assessment, the VA clinician diagnosed the Veteran 
with sciatic pain, but noted that the Veteran's performance 
on his SLR test was "not terribly convincing."

In October 2000, a VA clinician noted that the Veteran had 
sciatic pain in his left leg, and possibly thoracic outlet 
syndrome.  The clinician recommended further testing.

Later in October 2000, a VA clinician recorded that the 
Veteran denied having any numbness or paresthesia in his left 
leg.  The VA clinician found no CCE.  An equivocal SLR test 
revealed no gross sensory or motor deficit.

In November 2000, the Veteran was provided with his sixth VA 
examination.  The Veteran reported that the residuals of his 
left leg punji stick wound were causing him pain, weakness, 
stiffness, instability, fatigue, and lack of endurance.  He 
denied any recurrent subluxation, swelling, inflammation, 
dislocation, and locking.  The Veteran described his symptoms 
as constant and horrible, and could not identify any 
precipitating or alleviating factors.  He stated that, when 
his symptoms worsen, he has decreased ability to perform any 
activities that require the use of his legs.  The Veteran 
also asserted that his skin color changed as a result of his 
condition; that he has had muscle spasms radiating from his 
left leg up to his lower back since May 1969; that he has 
bone destruction up to the nerve; and that his pain prevents 
him from stretching.  The Veteran stated that these 
conditions prevent him from performing his daily activities.  
The Veteran noted that he last worked as a meter reader in 
November 1989.  The examiner found that the Veteran's punji 
stick scar was non-tender, non-adherent, soft, depressed and 
dark in color.  There was minimal fat tissue and subcutaneous 
tissue loss.  There was no disfigurement, no limitation of 
function, no ulceration or breakdown, no edema, no Keloid 
formation, and no burn.  The Veteran did not require the use 
of any device for ambulation.  His gait was normal, although 
heel and tiptoe walking show a slight limp.  The Veteran had 
limited function of prolonged walking and standing due to 
pain.  On examination, the examiner found that the Veteran 
had no wound, and his scar had no effect on the nearby 
joints.  There was no sensitivity, and there was minimal 
tenderness for lateral muscle group XI on palpation.  There 
was no tendon damage, no bone damage, no joint damage, no 
nerve damage, and no muscle herniation.  The hip joint, knee 
joint, and ankle joint were all within normal limits, and 
there was no additional functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  See 
DeLuca, supra.  The Veteran did not have any constitutional 
signs of arthritis.  In November 2000 x-rays associated with 
the examination, the examiner found that the left femur x-ray 
was negative, the left tibia and fibula x-ray showed 
residuals of the Veteran's non-service connected gunshot 
wound, and the left knee x-ray showed minimal degenerative 
change, as well as Old Osgood Schlatter's disease.  The 
examiner noted that prolonged standing, walking, running, 
squatting, kneeling, and climbing several steps at a time 
would be difficult.

In February 2001, the Veteran sought VA treatment for pain in 
his left leg.  No diagnosis was made.

In May 2001, the Veteran sought VA treatment for his left 
leg.  He denied having any numbness, tingling, or inability 
to walk.  The Veteran's scar had mild to moderate tenderness 
to palpation.  There was no CCE.

In May 2002, a VA clinician noted that the Veteran's leg pain 
was possibly due to local compression of peripheral nerves.  
He recommended that the Veteran switch his wallet from his 
left front side pocket, which suggests that the suspected 
nerve compression was in the left thigh, near the bullet 
wound, rather than in the left ankle, near the punji stick 
scar.

In July 2002, the Veteran was provided with his seventh VA 
examination.  The examiner found that the Veteran's scar had 
some hypersensitivity, tenderness, and disfigurement.  
Ulceration was absent, and tissue loss was minimal.  There 
was no evidence of Keloid.  The examiner opined that there 
was no change in the Veteran's residuals of a punji stick 
wound.

In a separate VA examination for PTSD in July 2002, that 
physician noted that the Veteran was status post a left leg 
punji stick injury, and that he had arthritis.  The physician 
did not relate the Veteran's arthritis to his punji stick 
injury.

In September 2002, the Veteran sought treatment for his left 
leg from VA.  The clinician noted that x-rays revealed a tiny 
spur in the medial malleolus, but an otherwise unremarkable 
normal ankle.  The x-rays also showed mild degenerative joint 
disease of the medial joint compartment of the left knee, and 
a bullet head lodged in the soft tissues in the upper part of 
the left leg.

In March 2008, the Veteran was provided with his eighth VA 
examination.  The VA examiner reviewed the claims file.  He 
noted that the Veteran reported missing work approximately 3 
to 4 times per month due to his leg pain.  The VA examiner 
found that the Veteran had pain and possibly some mild 
weakness, although it improved with continued effort.  The 
Veteran did not have stiffness, swelling, heat, or redness in 
the area of his punji stick injury.  On monofilament testing, 
the Veteran had increased sensation in the left leg.  His 
scar was stable, minimally depressed, and does not cause 
injury to the muscle beneath.

Based on the above findings, the Veteran's symptoms do not 
meet the criteria for a rating of more than 10 percent 
disabling under 38 C.F.R. § 4.118, , Diagnostic Code 7804, 
because 10 percent is the highest possible evaluation for 
that disability.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

In this regard, the Veteran is not entitled to a separate 
evaluation for paralysis of the sciatic nerve under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  Although in May 2000, a VA 
clinician diagnosed the Veteran with chronic left leg pain 
due to sciatica, and clinicians again diagnosed sciatic pain 
in June 2000 and October 2000, no clinician has diagnosed the 
Veteran with paralysis of the sciatic nerve.  Moreover, the 
clinician in October 2000 recommended further testing, and, 
after x-rays were taken in November 2000, a VA examiner found 
that the Veteran had no wound, and his scar had no effect on 
the nearby joints.  Moreover, there was no tendon damage, no 
bone damage, no joint damage, no nerve damage, and no muscle 
herniation.  In May 2002, a VA clinician noted that the 
Veteran's leg pain was possibly due to local compression of 
peripheral nerves, but he recommended that the Veteran switch 
his wallet from his left front side pocket, which suggests 
that the suspected nerve compression was in the left thigh, 
near the bullet wound, rather than in the left ankle, near 
the punji stick scar.  The clinician did not find evidence of 
sciatic nerve paralysis.  Consequently, no evaluation for 
paralysis of the sciatic nerve is warranted.

The Veteran is not entitled to a separate evaluation for 
shortening of the lower extremity under 38 C.F.R. § 4.71a, 
Diagnostic Code 5275.  In March 1971, a VA examiner noted 
that the Veteran's left leg was 1/4" smaller than his right 
leg.  Another VA examiner made the same finding in December 
1974.  Conversely, in June 1985, a VA examiner found that 
there was no difference in the length of the Veteran's legs.  
Even assuming that the largest measured difference in leg 
length, 1/4", is the most accurate measurement, it is not 
sufficient to qualify for a disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5275, because it is a difference in 
leg length of less than 1 and 1/4".

The Veteran is not entitled to a separate evaluation for 
degenerative joint disease or arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 or 5010.  In December 1996, a 
VA examiner diagnosed the Veteran with mild degenerative 
joint disease of the left knee and ankle.  The examiner 
provided no basis for his diagnosis of mild degenerative 
joint disease of the left ankle, which conflicted with the 
findings of the December 1996 VA radiologist, who found that 
the x-ray only showed mild degenerative joint disease of the 
left knee.  In November 2000, a VA examiner found that x-rays 
taken in connection with his examination showed that the 
Veteran did not have any constitutional signs of arthritis.  
In July 2002, during a VA examination for PTSD, the examiner 
noted that the Veteran had been diagnosed with arthritis-
presumably a reference to the December 1996 examiner's 
report.  In September 2002, a VA clinician found that x-rays 
showed degenerative joint disease of the medial joint 
compartment of the left knee; he made no findings of 
degenerative joint disease in the Veteran's ankle.  In 
summary, the only finding of arthritis in the area of the 
Veteran's service-connected residuals of a left leg punji 
stick wound, in December 1996, is contradicted by all other 
evidence of record, including the December 1996 radiologist's 
report.  Moreover, there is no etiological opinion that 
relates the Veteran's ostensible degenerative joint disease 
or arthritis to his time in service.  Consequently, the 
Veteran is not entitled to a separate evaluation for 
degenerative joint disease or arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 or 5010.

The Veteran is not entitled to a separate evaluation for 
scars, other than head, face, or neck, that are deep or that 
cause limited motion, under 38 C.F.R. § 4.118, Diagnostic 
Code 7801.  The Veteran's scar has not been diagnosed as 
being deep.  With respect to limitation of motion, in March 
1971, a VA examiner found that the Veteran had no redness, 
heat, swelling, pain to palpation or limitation of motion of 
any of the joints of the body.  Similarly, in December 1974, 
a VA examiner noted that there was "no redness, heat, 
swelling or pain or limitation of motion of any of the joints 
of the left leg, at the hip, knee or ankle levels."  In 
December 1996, a VA examiner found that the Veteran's left 
ankle had normal range of motion on dorsiflexion, and plantar 
flexion to five degrees less than range of motion, with pain.  
However, the December 1996 VA examiner did not attribute the 
Veteran's decreased range of motion to the residuals of a 
punji stick wound; indeed, the examiner found that the left 
lateral foreleg scar from a punji stick injury involved only 
"minimal symptomatology."  In February 2000, a clinician 
found that the Veteran's hips and knees had full range of 
motion.  Therefore, the Veteran is not entitled to a separate 
evaluation for deep scars, or for scars that cause limited 
motion, under 38 C.F.R. § 4.118, Diagnostic Code 7801.

Finally, in his March 2009 post-remand brief, the Veteran's 
representative argues that the Veteran should also be rated 
for the muscle damage to his left leg that existed at the 
time of the Veteran's injury in service.  The Veteran's 
representative cites 38 C.F.R. § 4.56(b), which states that 
"a through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged."  However, the Court has held that the 
Veteran is entitled to service connection for a disability 
that exists at the time a claim for VA disability 
compensation is filed, or during the pendency of that claim.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, 
by March 1971, according to a VA examiner's report from that 
month, the Veteran had no redness, heat, swelling, pain to 
palpation or limitation of motion of any of the joints of the 
body; he had muscular strength in both lower extremities; 
there was no artery or nerve involvement associated with the 
scar; and the residuals of the wound were mild.  Therefore, 
the Veteran is not entitled to a separate rating for left leg 
muscle damage.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  Even with consideration of pain on 
movement, at no point did the Veteran's service-connected 
residuals of a left leg punji stick wound fall within any 
criteria warranting more than a 10 percent evaluation.  A 10 
percent evaluation is the maximum benefit provided under 
Diagnostic Code 7804.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
residuals of a left leg punji stick wound might be warranted 
for any period of time during the pendency of this appeal.  
However, there is no evidence that the Veteran's residuals of 
a left leg punji stick wound have been persistently more 
severe than the extent of disability contemplated under the 
assigned rating of 10 percent at any time.

The Board has considered the issue of whether the Veteran's 
residuals of a left leg punji stick wound, standing alone, 
present an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In the absence of such factors, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).

Post-Traumatic Stress Disorder

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.  These 
criteria contemplate that a 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(2008); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends that he is entitled to a disability 
rating greater than 50 percent.  In a July 2002 statement, 
the Veteran asserted that his PTSD is characterized by 
nightmares and sleeplessness, and is affected by loud noises, 
failed relationships, loneliness, sexual dysfunction, anger, 
and lack of trust.  In his August 2003 notice of 
disagreement, the Veteran stated that his depression was 
worse, and he has extreme difficulty relating to people.  He 
stated that during conversations, he has flashbacks to his 
time in Vietnam, in which he was taunted by the enemy with 
the phrase, "GI, you die."  He further stated that, on 
returning home, he hears loud voices repeated that phrase.  
He stated that he continues to have difficulty sleeping, 
nightmares, and panic attacks three to four times per week.  
In his June 2004 substantive appeal, the Veteran stated that 
he had social impairment in his thought process and 
communications, delusions, hallucinations, inappropriate 
behavior including hurting himself and others, occupational 
deficiencies, suicidal ideation, continuous panic attacks, 
and suspiciousness.

At his October 2004 hearing before the undersigned Veterans 
Law Judge, the Veteran explained that he had problems with 
relationships, and that he goes to one-on-one therapy for his 
PTSD every thirty days, and group therapy for his PTSD 
weekly.  The Veteran stated that he has no social life or 
hobbies, and that his work, which entails three days per 
week, is mostly done alone.  The Veteran noted that he is 
checked up on by one of his five sons.

In December 1996, the Veteran was first provided with a VA 
examination for his psychiatric condition.  The Veteran 
reported having sleeplessness, flashbacks (which resembled a 
startle reaction), and suicidal ideation.  The Veteran also 
displayed paranoia.  The examiner noted that "his mood is 
somewhat depressed, but he does not show any emotions when 
talking about the things that happened to him in Vietnam.  It 
is like talking about something that happened in a movie for 
him."  The examiner ordered psychological testing, but, in 
the interim, diagnosed the Veteran with mild PTSD.  The 
examiner was unable to determine a GAF score because the 
Veteran was "under the influence of alcohol and drugs."  
However, he noted that the Veteran had mild symptoms with 
some difficulty in social and occupational functioning.

In May 1997, the Veteran was seen by a VA clinician.  The 
Veteran denied having any suicidal or homicidal ideation.  He 
had a somewhat constricted affect, and a depressed mood.  The 
examiner noted that, due to the Veteran's invalid approach to 
the test-taking process, no diagnostic conclusions could be 
made.  He diagnosed the Veteran with polysubstance 
dependence.  The Veteran had an estimated GAF score of 65.

In September 1997, the Veteran was provided with a second VA 
examination.  The examiner noted that the Veteran's 
"attitude is rather nonchalant during the interview."  The 
Veteran reported having nightmares every night.  He noted 
that he had worked for the same company for 22 years, but was 
fired for testing positive for drugs in 1988.  He further 
stated that he does not think he can get a job because of his 
physical and emotional problems.  The Veteran reported having 
suicidal ideation, depression, and paranoia.  He denied 
having any auditory or visual hallucinations.  The examiner 
diagnosed the Veteran with chronic mild PTSD.  He had a GAF 
score of 70.

In November 2000, the Veteran was provided with a third VA 
examination.  The Veteran reported having startle reactions 
to loud noises, panic attacks at night, a quick temper, a 
dislike towards being around people, and hallucinations about 
blood and his injury.  The Veteran denied having any suicidal 
or homicidal ideation.  The examiner diagnosed the Veteran 
with chronic PTSD, based on his combat trauma, nightmares, 
flashbacks, hallucinations, sleep disturbances, panic 
attacks, angry outbursts, trouble concentrating, and 
constricted affect.  The examiner opined that, once stable 
from his polysubstance dependence, the Veteran could benefit 
from vocational employment, as he had been gainfully employed 
for 22 years.  The Veteran had a GAF score of 55.

In February 2002, the Veteran told a VA clinician that he 
wants additional compensation from VA.  The Veteran claimed 
that racism was to blame for his not getting more money from 
VA.  He further stated that he was not interested in 
medication because he did not want to be a guinea pig.  He 
noted that he is employed, but does not like his job.  The 
Veteran reported having a history of violence, including 
several felonies and arrests for domestic abuse and assaults 
after his discharge from service.  He currently had no 
suicidal ideation, but some vague homicidal ideation toward 
"no one in particular."  The Veteran also had auditory 
hallucinations of voices saying "GI, you die."  He denied 
having any visual hallucinations.  The VA clinician noted 
that the Veteran was focused on gaining an increase in 
compensation, and was not interested in treatment.  He 
diagnosed the Veteran with PTSD by history.

In July 2002, the Veteran was provided with a fourth VA 
examination.  The Veteran reported having a startle response, 
panic attacks, problems with anger, a dislike of being around 
people, and trouble concentrating.  The Veteran denied any 
suicidal or homicidal ideation.  The Veteran was employed at 
the time of the examination.  The examiner diagnosed the 
Veteran with chronic PTSD.  The Veteran had a GAF score of 
55.

In July 2004, the Veteran was given a mental health initial 
evaluation by a VA clinician.  The Veteran reported having 
difficulty maintaining interpersonal relationships and 
employment, as well as increased violent behaviors and 
incarcerations.  The Veteran also reported avoiding crowds, 
sleeplessness, being startled and guarded around loud noises, 
having nightmares about Vietnam 5 to 7 times per week, having 
intrusive thoughts and flashbacks, having survivor's guilt, 
and having decreased energy and motivation.  The Veteran 
reported that he works as a trailer attendant for a 
charitable organization, and that he lives with his son.  The 
Veteran stated that he had two marriages that failed because 
of his PTSD.  The Veteran also reported having attempted 
suicide 10 times.  The Veteran denied having any current 
suicidal or homicidal ideations.  He stated that he has 
auditory hallucinations in which voices say "GI, you die."  
He further stated that he has visual hallucinations of 
silhouettes, which cause him to sleep with the light or TV 
on.  The VA clinician diagnosed the Veteran with PTSD.

In January 2005, the Veteran sought VA treatment for his 
paranoia.  The Veteran reported hearing voices calling him 
and talking to him.  The Veteran denied any suicidal or 
homicidal ideation.  The VA clinician diagnosed the Veteran 
with chronic PTSD, and major depressive disorder with 
psychosis.  The Veteran had a GAF score range of 50-55.

In June 2005, the Veteran sought VA treatment for his 
auditory hallucinations, which were neither commanding nor 
harming in nature.  The Veteran denied having any suicidal or 
homicidal thoughts.  The Veteran had a restricted and sad 
affect.  Inexplicably, the clinician noted that the Veteran 
denied having any auditory hallucinations, visual 
hallucinations, or paranoia.  The results of a cognitive 
examination were normal.  The clinician diagnosed the Veteran 
with chronic PTSD, and with moderate to severe major 
depressive disorder with psychosis.  The Veteran had a GAF 
score of 50.

In February 2006, a VA clinician noted that the Veteran 
reported having no suicidal or homicidal thoughts, and no 
auditory hallucinations, visual hallucinations, or paranoia.  
The Veteran had a "down" mood and a restricted and at times 
sad affect.  The clinician diagnosed the Veteran with chronic 
and severe PTSD.  He had a GAF score of 50.

In April 2006, a VA staff psychologist wrote a letter in 
which he stated that the Veteran had severe PTSD based on 
several psychological tests.  He noted that the Veteran 
reported having the following symptoms of PTSD at very high 
levels:  repeated, disturbing memories, thoughts, or images 
of a stressful military experience; repeated, disturbing 
dreams of a stressful military experience; suddenly acting or 
feeling as if a stressful military experience was happening 
again; feeling very upset when reminded of a stressful 
military experience; having intense physical reactions when 
reminded of a stressful military experience; avoiding 
thinking about or talking about a stressful military 
experience or avoiding having feelings related to it; 
avoiding activities or situations reminiscent of a stressful 
military experience; loss of interest in activities he used 
to enjoy; feeling distant or cut off from others; feeling 
emotionally numb or being unable to have loving feelings for 
those close to him; feeling that his future will somehow be 
cut short; trouble falling or staying asleep; feeling 
irritable or having angry outbursts; having difficulty 
concentrating; being super-alert or watchful or on guard; and 
feeling jumpy or easily startled.  The Veteran reported that 
his symptoms were worse in November, the month he was 
deployed to Vietnam, and that rain reminded him of the 
monsoons in Vietnam.  The VA staff psychologist diagnosed the 
Veteran with PTSD with severe symptoms which significantly 
impair his social and occupational functioning.

Later in April 2006, the Veteran sought VA treatment because 
he was having auditory hallucinations in which he was hearing 
voices talking about his time in combat.  The Veteran 
reported having sleeplessness, paranoia at times, nightmares, 
and night sweats.  The Veteran denied having any suicidal or 
homicidal ideation.  The Veteran reported having both 
auditory and visual hallucinations which were combat related.  
The clinician diagnosed the Veteran with chronic and severe 
PTSD, moderate to severe major depressive disorder with 
psychotic features, and generalized anxiety disorder.  The 
Veteran had a GAF score of 50.

In May 2006, the Veteran sought VA treatment for his PTSD.  
The Veteran denied having any suicidal or homicidal ideation, 
but wanted to change his medications due to its side effects.  
The clinician diagnosed the Veteran with chronic and severe 
PTSD, moderate to severe major depressive disorder with mild 
psychosis, and generalized anxiety disorder.  The Veteran had 
a GAF score of 55.

In July 2006, the Veteran again sought VA treatment for his 
PTSD.  The Veteran denied having any suicidal or homicidal 
ideation, or any psychosis.  The clinician diagnosed the 
Veteran with chronic and severe PTSD, and moderate to severe 
major depressive disorder.  The Veteran had a GAF score of 
50.

In October 2006, the Veteran told a VA physician that he was 
having flashbacks and nightmares.  He also reported that his 
attendance at PTSD groups was helping him, and he noted that 
he made an effort to show up even when it was raining, which 
was noteworthy because rain causes him stress.  The Veteran 
denied having any auditory or visual hallucinations, or any 
suicidal or homicidal ideations.  The VA physician diagnosed 
the Veteran with PTSD.

Later in October 2006, the Veteran again sought VA treatment 
for his PTSD.  He was again diagnosed with chronic and severe 
PTSD.

In January 2007, the Veteran sought treatment from a VA staff 
psychologist.  The Veteran reported having recurring memories 
and nightmares about his service in Vietnam.  The Veteran 
stated that he did not trust the motives of the people who he 
saw in VA, and that he was taking a chance in talking to the 
VA staff psychologist.  The VA staff psychologist diagnosed 
him with PTSD.  The Veteran had a GAF score of 45.

In February 2008, the Veteran told a VA staff psychologist 
that he was thinking more about Vietnam, and feeling more on 
guard, because of the cloudy, rainy weather.  He also 
reported having more auditory hallucinations in which a 
Vietnamese voice was chanting "GI, you die."  The Veteran 
reported that there were many occasions in Vietnam when the 
enemy would chant that all night in order to demoralize and 
terrorize the American soldiers.  The VA staff psychologist 
again diagnosed the Veteran with PTSD.

In March 2008, the Veteran was provided with a fifth VA 
examination.  The examiner reviewed the claims file.  The 
Veteran reported being episodically suicidal, unable to 
sleep, and unable to trust anyone upon returning from 
Vietnam.  The Veteran also reported hearing voices chanting 
"GI, you die!" as he heard while in Vietnam.  The Veteran 
stated that he had self-medicated with drugs and alcohol, and 
had nightmares, night sweats, flashbacks, intrusive memories, 
difficulty tolerating loud noises, outbursts of anger, and 
hypervigilance.  The Veteran also reported having considered 
committing suicide numerous times, include one instance in 
which he had held a rifle to his head.  The Veteran noted 
that his symptoms were worse in November (when he first 
arrived in Vietnam), around the time of year of the Tet 
Offensive (during which his unit was active), around his 
birthday (the anniversary of his departure from Vietnam), and 
during rainy periods.  The Veteran reported that he currently 
lives with his son in a house, and works three or four days 
per week, sorting dropped-off goods in a trailer for a 
charitable organization.  The Veteran also attends a VA PTSD 
group weekly.  Aside from his employment and his VA PTSD 
group meetings, the Veteran reported that he rarely leaves 
his house; he shops late at night when stores are nearly 
empty because he cannot tolerate crowds, and he does not 
attend family reunions.  He reports having poor relationships 
with most of his children and grandchildren because "I think 
maybe they're afraid of me because I had a violent outburst 
or something."  The Veteran denied having any active 
hallucinations, or any suicidal or homicidal thoughts.  He 
had a reportedly depressed mood and a somewhat guarded 
affect.  The VA examiner diagnosed the Veteran with prolonged 
PTSD.  He found that the Veteran had reexperiencing, 
avoidance, and hyperarousal, and opined that he had reduced 
reliability and productivity due to PTSD signs and symptoms.  
The VA examiner further found that the Veteran's illness 
causes him to have difficulty in maintaining a full-time work 
schedule, and to have some limitation as to the kind of work 
he can manage.  The Veteran finds it important to work alone 
in a non-stressful setting, preferably out of doors.  The 
Veteran reported that he had two marriages that ended in 
divorce, and that he has few meaningful relationships.  The 
examiner noted that there in an indication of some decrease 
in the Veteran's overall level of functioning over time.  The 
Veteran had a GAF score of 52.

In July 2008, the Veteran told a VA physician that he 
continued to have flashbacks and nightmares, and that rainy 
days especially bring on flashbacks.  The Veteran again 
stated that he hears auditory hallucinations, specifically 
the words "you die."  The VA physician diagnosed the 
Veteran with PTSD.

The Board finds that the evidence of record is consistent 
with a 70 percent rating. 38 C.F.R. § 4.7.  That is, overall, 
the evidence demonstrates that the Veteran's service-
connected PTSD has been shown to be manifested by such 
symptoms as occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an 
inability to establish and maintain effective relationships.

The evidence of record does not warrant an even higher 100 
percent rating.  38 C.F.R. § 4.7.  The Veteran does not have 
total occupational and social impairment; he currently has a 
part time job working in a trailer for a charitable 
organization, and he currently lives in a house with one of 
his five sons.  Also, the Veteran has not been identified as 
having such symptoms as: gross impairment in thought 
processes or communication; grossly inappropriate behavior; 
having intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
having disorientation to time or place; or having memory loss 
for names of close relatives, his own occupation, or his own 
name.  Consequently, a rating of 100 percent disabling is not 
for application.

The Board notes that the 70 percent rating it has assigned 
for the Veteran's PTSD is effective for the entire appellate 
period-since April 26, 2001.  Because there has been no 
occasion during the appellate period in which the Veteran's 
disability has been more severe than 70 percent, there is no 
basis on which to stage his rating for his disability on 
appeal.  Hart, supra.

The Board has considered the issue of whether the Veteran's 
PTSD, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The Board finds that, 
based on the evidence of record, the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is not warranted.

In summary, the Board finds that the evidence supports a 70 
percent disability rating for the appellate period, but no 
greater, for the Veteran's PTSD, under Diagnostic Code 9411.  
38 C.F.R. §§ 4.3, 4.130.


ORDER

A disability rating in excess of 10 percent for residuals of 
a left leg punji stick wound is denied.

A disability rating of 70 percent, but no more, for PTSD is 
granted, for the entire appellate period, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


